DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification Objection
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In line 12 of [0011]: “… driving voltage …” should be changed to --… driving current …--; 
In line 6 of [0047]: “… direction C1 …” should be changed to --… direction D1 …--; 
In line 6 of [0068]: “… an insulating dielectric layer …” should be changed to --… an insulating dielectric layer 195 …--; and 
In line 16 of [0070]: “… lager than …” should be changed to --… larger than …--. 
Appropriate correction is required.
Claim Objections
4.	Claims 1- 17 and 19-21 are objected to because of the following informalities:  
In line 3 of claim 1, line 1 of claim 2, line 1 of claim 4, line 1 of claim 8, line 2 of claim 10, line 2 of claim 15, line 2 of claim 16, line 3 of claim 17, line 6 of claim 19, line 1 of claim 20, and line 1 of claim 21: “… wherein …” should be changed to --… wherein: …--; 
In lines 5-6 of claim 6: “… the pixel electrode the common electrode …” should be changed to --… the pixel electrode and the common electrode …--; 
In line 3 of claim 8: “… the second display region, …” should be changed to --… the second display region; …--; and 
In line 12 of claim 8: “… a driving voltage formed by …” should be changed to --… a driving current formed by …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 12-13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (U.S. Pub. No. US 2012/0069255 A1).

As to claim 1, Takagi (Figs. 1-9) teaches a display panel (a two-dimensional flat panel; [0003], line 2), comprising: 
at least one display subpixel (e.g., liquid crystal lens 121 corresponding to a pixel group 111; Fig. 1), wherein 
the display subpixel (the liquid crystal lens 121) comprises a first display region located at a middle part (a center part) of the display subpixel (the liquid crystal lens 121) and a second display region located at two sides (both ends) of the first display region (the liquid crystal lens 121) in a first direction (a horizontal direction) (Figs. 1-2); and 
the display subpixel (the liquid crystal lens 121) is configured to enable brightness of the second display region (the region located at both ends) to be greater than brightness of the first display region (the region located at the center part) in a case of displaying an image (luminance of the region located at both ends is greater than the luminance of the region located at the center part; when no voltage is applied across the planar electrode 13, the center electrode 141 and the end electrodes 142, the liquid crystal lens 121 (122, 123) does not actually exhibit the function as a lens, i.e., normally black; [0032], lines 1-15; Fig. 2; when the planar electrode 13 is set to ground potential (voltage V1) by the third voltage controller 23, the center electrode 141 is set to ground potential (voltage V2) by the first voltage controller 21, and, to the end electrodes 142, a voltage V3 larger than a rising voltage Vth of the liquid crystal in the liquid crystal layer 18 is applied by the second voltage controller 22, the liquid crystal lens 121 (122, 123) exhibits the function as a lens; [0033], lines 1-7; [0036], lines 1-5; Fig. 3).

As to claim 12, Takagi teaches wherein 
the display subpixel (the liquid crystal lens 121) comprises a first driving circuit (a first voltage controller 21) and a second driving circuit (a second voltage controller 22) which are at least partially independent and are configured to drive the first display region (the region located at the center part) and the second display region (the region located at both ends), respectively (Figs. 1-2).

As to claim 13, Takagi teaches wherein 
the display subpixel (the liquid crystal lens 121) comprises a first pixel electrode (a center electrode 141) located in the first display region (the region located at the center part) and a second pixel electrode (end electrodes 142) located in the second display region (the region located at both ends) (Figs. 1-2); 
the first pixel electrode (the center electrode 141) is insulated from the second pixel electrode (the end electrodes 142) (Fig. 2); and 
the first pixel electrode (the center electrode 141) and the second pixel electrode (the end electrodes 142) are electrically connected to the first driving circuit (the first voltage controller 21) and the second driving circuit (the second voltage controller 22), respectively (Figs. 1-2).

As to claim 19, Takagi (Figs. 1-9) teaches a method of driving a display panel (a two-dimensional flat panel; [0003], line 2), comprising: 
applying a first display data voltage (applying a voltage by a first voltage controller 21) to a first display region (a region located at the center part) of a display subpixel (a liquid crystal lens 121) of the display panel (Figs. 1-2); and 
applying a second display data voltage (applying a voltage by a second voltage controller 22) to a second display region (a region located at both ends) of the display subpixel (the liquid crystal lens 121) of the display panel (Figs. 1-2), 
wherein, in a process of displaying an image, brightness of the second display region (the region located at both ends) is greater than brightness of the first display region (the region located at the center part) (luminance of the region located at both ends is greater than the luminance of the region located at the center part; when no voltage is applied across the planar electrode 13, the center electrode 141 and the end electrodes 142, the liquid crystal lens 121 (122, 123) does not actually exhibit the function as a lens, i.e., normally black; [0032], lines 1-15; Fig. 2; when the planar electrode 13 is set to ground potential (voltage V1) by the third voltage controller 23, the center electrode 141 is set to ground potential (voltage V2) by the first voltage controller 21, and, to the end electrodes 142, a voltage V3 larger than a rising voltage Vth of the liquid crystal in the liquid crystal layer 18 is applied by the second voltage controller 22, the liquid crystal lens 121 (122, 123) exhibits the function as a lens; [0033], lines 1-7; [0036], lines 1-5; Fig. 3); and 
the first display region (the region located at the center part) is located at a middle part (a center part) of the display subpixel (the liquid crystal lens 121), and the second display region (the region located at both ends) is located at two sides (both ends) of the first display region (the region located at the center part) in a first direction (the horizontal direction) (Figs. 1-2).

As to claim 20, Takagi teaches wherein 
the first display data voltage is different from the second display data voltage (the center electrode 141 and the end electrodes 142 are controlled by the first voltage controller 21 and the second voltage controller 22, respectively) (Figs. 1 and 3); 
the display subpixel (the liquid crystal lens 121) comprises a first driving circuit (a first voltage controller 21) and a second driving circuit (a second voltage controller 22) which are at least partially independent and are configured to drive the first display region (the region located at the center part) and the second display region (the region located at both ends), respectively (Figs. 1 and 3); and 
the first display data voltage is applied to the first display region (the region located at the center part) through the first driving circuit (the first voltage controller 21), and the second display data voltage is applied to the second display region (the region located at both ends) through the second driving circuit (the second voltage controller 22) (Figs. 1 and 3).

As to claim 21, Takagi teaches wherein 
the first display data voltage is equal to the second display data voltage (the center electrode 141 and the end electrodes 142 are controlled by the first voltage controller 21 and the second voltage controller 22, respectively, i.e., the center electrode 141 and the end electrodes 142 are set to ground potential) (Figs. 1-2); 
the display subpixel (the liquid crystal lens 121) comprises a common driving circuit (the first voltage controller 21 and the second voltage controller 22) configured to simultaneously drive the first display region (the region located at the center part) and the second display region (the region located at both ends) (Figs. 1-2); and 
the common driving circuit (the first voltage controller 21 and the second voltage controller 22) applies the first display data voltage to the first display region (the region located at the center part), and applies the second display data voltage to the second display region (the region located at both ends) (Figs. 1-2). 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Jeong (U.S. Patent No. US 9,910,328 B2).

As to claim 2, Takagi teaches the display panel according to claim 1.
Takagi also teaches wherein 
the display panel is a liquid crystal display panel (a display panel including a liquid crystal layer of a liquid crystal lens; [0024], lines 6-8; Fig. 2).
Takagi does not expressly teach [wherein] the display subpixel comprises a pixel electrode and a common electrode which are both located in the first display region and the second display region, a part of the pixel electrode located in the first display region is electrically connected to a part of the pixel electrode located in the second display region, and a part of the common electrode located in the first display region is electrically connected to a part of the common electrode located in the second display region; and in a case where an identical driving voltage is applied to the part of the pixel electrode located in the first display region and the part of the pixel electrode located in the second display region, a liquid crystal driving electric field formed by the pixel electrode and the common electrode in the second display region is not equal to a liquid crystal driving electric field formed by the pixel electrode and the common electrode in the first display region.
	Jeong (Figs. 6-11) teaches [wherein]
 the display subpixel (e.g., the first pixel P1) comprises a pixel electrode (a first pixel electrode UPXL1) and a common electrode (an upper common electrode UCOM) which are both located in the first display region (the center region) and the second display region (the left and right side regions) (Fig. 9), a part (a middle branch) of the pixel electrode (the first pixel electrode UPXL1) located in the first display region (the center region) is electrically connected (due to comb shaped electrode) to a part (left and right branches) of the pixel electrode (the first pixel electrode UPXL1) located in the second display region (the left and right side regions), and a part (two middle branches) of the common electrode (the upper common electrode UCOM) located in the first display region (the center region) is electrically connected (due to comb shaped electrode) to a part (two side electrodes) of the common electrode (the upper common electrode UCOM) located in the second display region (the left and right side regions) (Fig. 9); and 
in a case where an identical driving voltage is applied to the part (the middle branch) of the pixel electrode (the first pixel electrode UPXL1) located in the first display region (the center region) and the part (the left and right branches) of the pixel electrode (the first pixel electrode UPXL1) located in the second display region (the left and right side regions) (Fig. 9), a liquid crystal driving electric field (e.g., E2) formed by the pixel electrode (the first pixel electrode UPXL1) and the common electrode (the upper common electrode UCOM) in the second display region (the left and right side regions) is not equal (E2 = V/d2 < V/d1 = E1, where V is the identical driving voltage, d1 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the center region, and d2 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the left and right regions) to a liquid crystal driving electric field (e.g., E1) formed by the pixel electrode (the first pixel electrode UPXL1) and the common electrode (the upper common electrode UCOM) in the first display region (the center region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used comb shaped electrodes as taught by Jeong in a two dimensional flat panel of Takagi because comb shaped electrodes increase the aperture ratio of a pixel and realize image display at high brightness.

As to claim 6, Jeong teaches wherein, 
in a case where the identical driving voltage is applied to the part (the middle branch) of the pixel electrode (the first pixel electrode UPXL1) located in the first display region (the center region) and the part (the left and right branches) of the pixel electrode (the first pixel electrode UPXL1) located in the second display region (the left and right side regions) (Fig. 9), the liquid crystal driving electric field (e.g., E2) formed by the pixel electrode (the first pixel electrode UPXL1) and the common electrode (the upper common electrode UCOM) in the second display region (the left and right side regions) is greater (E2 = V/d2 >  V/d1 = E1, where V is the identical driving voltage, d1 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the center region, and d2 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the left and right regions; i.e., d2 < d1) than the liquid crystal driving electric field (e.g., E1) formed by the pixel electrode (the first pixel electrode UPXL1) the common electrode (the upper common electrode UCOM) in the first display region (the center region) (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used comb shaped electrodes as taught by Jeong in a two dimensional flat panel of Takagi because comb shaped electrodes increase the aperture ratio of a pixel and realize image display at high brightness.

As to claim 7, Jeong teaches wherein 
at least one of the pixel electrode (the first pixel electrode UPXL1) and the common electrode (the upper common electrode UCOM) is a comb electrode (Fig. 9), and a pitch distance of a part of the comb electrode (a distance d2 between the first pixel electrode UPXL1 and the upper common electrode UCOM) in the second display region (the left and right side regions) is smaller (d2 < d1) than a pitch distance of a part of the comb electrode (a distance d1 between the first pixel electrode UPXL1 and the upper common electrode UCOM) in the first display region (the center region) (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used comb shaped electrodes as taught by Jeong in a two dimensional flat panel of Takagi because comb shaped electrodes increase the aperture ratio of a pixel and realize image display at high brightness.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Jeong as applied to claim 2 above, and further in view of Sakurai (U.S. Pub. No. US 2012/0182512 A1).

As to claim 3, Takagi and Jeong teach the display panel according to claim 2.
Takagi and Jeong do not expressly teach wherein, in a case where the identical driving voltage is applied to the part of the pixel electrode located in the first display region and the part of the pixel electrode located in the second display region, the liquid crystal driving electric field formed by the pixel electrode and the common electrode) in the second display region is smaller than the liquid crystal driving electric field formed by the pixel electrode and the common electrode  in the first display region.
Sakurai (Figs. 1-15) teaches  
wherein, in a case where the identical driving voltage is applied to the part (the left branch) of the pixel electrode (the pixel electrode 21) located in the first display region (the center region) and the part (the right branch) of the pixel electrode (the pixel electrode 21) located in the second display region (the left and right side regions) (Fig. 9), the liquid crystal driving electric field (e.g., E2) formed by the pixel electrode (the pixel electrode 21) and the common electrode (the common electrode 22) in the second display region (the left and right side regions) is smaller (E2 = V/d2 < V/d1 = E1, where V is the identical driving voltage, d1 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the center region, and d2 is a distance between the first pixel electrode UPXL1 and the upper common electrode in the left and right regions; i.e., d2 > d1) than the liquid crystal driving electric field (e.g., E1) formed by the pixel electrode (the pixel electrode 21) and the common electrode (the common electrode 22) in the first display region (the center region) (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used comb shaped electrodes as taught by Sakurai in a two dimensional flat panel of Takagi as modified by Jeong because comb shaped electrodes increase the aperture ratio of a pixel and realize image display at high brightness.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Miyazawa (U.S. Pub. No. US 2012/0293503 A1).

As to claim 11, Takagi teaches the display panel according to claim 1.
Takagi does not expressly teach wherein the display subpixel comprises a common driving circuit configured to simultaneously drive the first display region and the second display region.
 Miyazawa (Figs. 1-5) teaches 
wherein the display subpixel (e.g., the pixel PX1) comprises a common driving circuit (an AC voltage source) configured to simultaneously drive the first display region (the first area L1) and the second display region (the second area L2) (in the ON state, a voltage is input between the first electrodes E1 and the second electrode E2 to control the alignment of the liquid crystal layer LC; [0040], lines 4-7) (Figs. 2-3).
Motivation: the applied voltage in the ON state is an AC voltage for preventing degradation of liquid crystal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an AC voltage source as taught by Miyazawa in a two dimensional flat panel of Takagi because an AC voltage prevents degradation of liquid crystal.

11.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi.

As to claim 14, Takagi teaches the display panel according to claim 1.
Takagi does not expressly teaches wherein the brightness of the second display region is 1.05~1.25 times as large as the brightness of the first display region.
	However, such specific parameters in the brightness of the second display region and the brightness of the first display region as recited in claim 14 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the brightness of the regions located at the center part and both ends in Takagi (Fig. 2) and the claimed brightness of the second display region and of the first display region, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the brightness of the regions located at the center part and both ends in Takagi (Fig. 2).

As to claim 15, Takagi teaches the display panel according to claim 1, 
wherein a size of the second display region (the region located at both ends) in the first direction (the horizontal direction) is smaller than a size of the display subpixel (the liquid crystal lens 121) in the first direction (the horizontal direction) (Fig. 2). 
Takagi does not expressly teach a ratio of the size of the second display region in the first direction to the size of the display subpixel in the first direction is 0.01~0.5.
	However, such specific parameters in a ratio of the size of the second display region in the first direction to the size of the display subpixel in the first direction as recited in claim 15 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between a ratio of the size of the region located at both ends to the size of the liquid crystal lens in the horizontal direction in Takagi (Fig. 2) and the claimed a ratio of the size of the second display region in the first direction to the size of the display subpixel in the first direction, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use a ratio of the size of the region located at both ends to the size of the liquid crystal lens in the horizontal direction in Takagi (Fig. 2).

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Chen (U.S. Pub. No. US 2010/0110317 A1).

As to claim 17, Takagi teaches the display panel according to claim 1.
Takagi does not expressly teach further comprising a parallax barrier, wherein the at least one display subpixel comprises a plurality of display subpixels; the parallax barrier is on a light emitting side of the display subpixel and comprises light shielding regions and light transmission regions which are alternately arranged in the first direction; and the plurality of display subpixels are arranged in parallel in the first direction.
	Chen (Figs. 1-2) teaches further comprising 
a parallax barrier (a parallax barrier 220) (Fig. 2A), 
wherein the at least one display subpixel comprises a plurality of display subpixels (the pixels in a liquid crystal panel 210) (Fig. 2A); 
the parallax barrier (the parallax barrier 220) is on a light emitting side of the display subpixel (the pixels in a liquid crystal panel 210) and comprises light shielding regions (black regions) and light transmission regions (white regions) which are alternately arranged in the first direction (the horizontal direction) (Fig. 2A); and 
the plurality of display subpixels (the pixels in a liquid crystal panel 210) are arranged in parallel in the first direction (the horizontal direction) (Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a parallax barrier as taught by Chen in a two dimensional flat panel of Takagi because a parallax barrier allows a liquid crystal display to show a stereoscopic or multiscopic image.

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Chen.

As to claim 16, Takagi and Chen teach the display panel according to claim 17.
Chen in combination with Takagi teaches wherein 
the size of the second display region (the size of the region located at both ends of one pixel in combination with Takagi) in the first direction (the horizontal direction) is smaller than or equal to a size of a light transmission region (white region between two black regions 220) in the first direction (the horizontal direction) (Fig. 2A).
Takagi and Chen do not expressly teach a ratio of the size of the second display region in the first direction to the size of the light transmission region in the first direction is 0.7~1.
	However, such specific parameters in a ratio of the size of the second display region in the first direction to the size of the light transmission region in the first direction as recited in claim 16 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between a ratio of the size of the region located at both ends of one pixel in combination with Takagi (Fig. 2) in the horizontal direction to the size of white region between two black regions 220 in the horizontal direction in Chen (Fig. 2) and the claimed a ratio of the size of the second display region in the first direction to the size of the light transmission region in the first direction, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use a ratio of the size of the region located at both ends of one pixel in combination with Takagi (Fig. 2) in the horizontal direction to the size of white region between two black regions 220 in the horizontal direction in Chen (Fig. 2).

Allowable Subject Matter
14.		Claims 4-5 and 8-10 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Takagi, Jeong, Sakurai, Miyazawa, and Chen, either individually or in combination, does not teach a limitation “the dielectric material layer is between the liquid crystal layer and the pixel electrode or between the liquid crystal layer and the common electrode, and the dielectric material layer comprises a first dielectric unit located in the first display region and a second dielectric unit located in the second display region; and an equivalent dielectric constant of the second dielectric unit is smaller than an equivalent dielectric constant of the first dielectric unit” of claim 4, a limitation “in a case where the identical driving voltage is applied to the part of the organic light emitting diode located in the first display region and the part of the organic light emitting diode located in the second display region, a density of a driving current formed by the organic light emitting diode in the second display region is greater than a density of a driving voltage formed by the organic light emitting diode in the first display region” of claim 8, a limitation “a resistivity of the part of the organic light emitting diode located in the second display region is smaller than a resistivity of the part of the organic light emitting diode located in the first display region” of claim 9, and a limitation “wherein the display subpixel further comprises a light dispersion structure provided on a light emitting side of the first display region; and the light dispersion structure is configured to diffuse light emitted from the first display region into the second display region” of claim 10 in combination with other limitation(s) thereof and of the base claim.

Conclusion
15.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mizoguchi (U.S. Pub. No. US 2008/0024688 A1) is cited to teach a liquid crystal display device, wherein liquid crystal molecules in a liquid crystal layer are rotated in a plane parallel to both the surface of the substrates sandwiching therebetween the liquid crystal layer.
Lu (U.S. Patent No. US 10,345,645 B2) is cited to teach a display device which reduces light loss to improve light transmissivity.

Inquiries
16.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691